Exhibit 10.4

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”), dated as of             , 2003, is
between Columbia Banking System, Inc. (“CBSI”) and                     
(“Indemnitee”).

RECITALS

 

A. Indemnitee is a director of CBSI and its wholly owned subsidiary, Columbia
State Bank (the “Bank”), and performs valuable services for CBSI and the Bank.

 

B. CBSI’s Articles of Incorporation (“Articles”) set forth substantive
provisions governing the indemnification of Directors and Officer-Directors of
CBSI and its Subsidiary Corporations, as such capitalized terms are defined in
the Articles.

 

C. CBSI has purchased and maintains a policy or policies of Directors and
Officers Liability Insurance (“D&O Insurance”), covering certain liabilities
that may be incurred by its directors and officers in the performance of their
duties.

 

D. In order to provide certainty regarding Indemnitee’s indemnification rights
for all parties involved, and to induce Indemnitee to continue serving as a
director of CBSI and the Bank, CBSI desires to enter this contract with
Indemnitee.

Therefore, in consideration of Indemnitee’s continued service as a director, the
parties agree as follows:

AGREEMENT

 

1. Indemnity. CBSI agrees to hold harmless and indemnify Indemnitee:

 

  (a) to the fullest extent not prohibited under the Articles, as in effect as
of the date of this Agreement, and federal and state law applicable to CBSI
(collectively, “Applicable Law”), as may be amended from time to time; and

 

  (b) against any and all expenses (including, without limitation, attorneys’
fees and expenses and any expenses of establishing a right to indemnification),
witness fees, judgments, fines, ERISA excise taxes, and amounts paid in
settlement actually and reasonably incurred by Indemnitee in connection with any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (including an action by or in the
right of CBSI or the Bank) to which Indemnitee is, was or at any time becomes a
party, or is threatened to be made a party, by reason of the fact that
Indemnitee is or was a Director or Officer-Director of CBSI.

 

1



--------------------------------------------------------------------------------

2. Limitations on Indemnity. No indemnity under Section 1 will be paid by CBSI:

 

  (a) for expenses or liabilities paid to the Indemnitee under any D&O
Insurance;

 

  (b) on account of any action, suit or proceeding brought by or on behalf of
CBSI or the Bank in which judgment is rendered holding the Indemnitee liable to
CBSI or the Bank;

 

  (c) on account of Indemnitee’s conduct which is Finally Adjudged to be
Egregious Conduct (as such capitalized terms are defined in the Articles);

 

  (d) on account of Indemnitee’s conduct which is the subject of an action, suit
or proceeding described in Section 6.3(ii);

 

  (e) on account of any action, claim or proceeding (other than a proceeding
referred to in Section 7.2) initiated by the Indemnitee unless such action,
claim or proceeding is specifically authorized by CBSI’s board of directors;

 

  (f) on account of any action, claim or proceeding referred to in Section 7.2
which action is finally adjudged to be frivolous or made not in good faith;

 

  (g) if a final decision by a court having jurisdiction in the matter
determines that such indemnification is not lawful; or

 

  (h) if CBSI’s Articles, as in effect as of the date of this Agreement, or
Applicable Law, as may be amended from time to time, prohibit or limit
indemnification under the facts and circumstances of the specific action, claim
or proceeding.

 

3. Mutual Acknowledgment. CBSI and Indemnitee acknowledge that, in certain
instances, federal law or public policy may override applicable state law and
prohibit CBSI from indemnifying its directors and officers. For example, CBSI
and Indemnitee acknowledge that the Securities and Exchange Commission takes the
position that indemnification is not permitted for liabilities arising under
certain federal securities laws, and federal legislation prohibits
indemnification for certain ERISA and federal banking law violations.

 

4. Continuation of Obligations. Under this Agreement, CBSI is obligated to
Indemnitee for any period during which Indemnitee is or was a Director or
Officer-Director of CBSI or the Bank. Furthermore, this obligation will continue
after Indemnitee’s service as a Director or Officer-Director terminates and for
so long as Indemnitee may be subject to any possible claim or threatened,
pending or completed action, suit or proceeding, whether civil, criminal or
investigative, by reason of the fact that Indemnitee was a Director or
Officer-Director of CBSI or the Bank.

 

2



--------------------------------------------------------------------------------

5. Notification and Defense of Claim.

 

  5.1. Assumption of Defense by CBSI. Within 30 days after Indemnitee receives
any notice of the commencement of any action, suit, or proceeding with respect
to which action may be made against CBSI under this Agreement, Indemnitee will
notify CBSI of the same. With respect to any action, suit or proceeding of which
Indemnitee timely notifies CBSI:

 

  (a) CBSI is entitled to participate at its own expense;

 

  (b) CBSI shall retain counsel of its choice for Indemnitee reasonably
satisfactory to Indemnitee, subject to the requirements of CBSI’s D&O Insurance;

 

  (c) except as otherwise provided below, CBSI (jointly with any other
indemnifying party similarly notified) is entitled to assume the defense of the
action with counsel reasonably satisfactory to Indemnitee; and

 

  (d) CBSI is not liable to indemnify Indemnitee under this Agreement for any
amounts paid in settlement of any action or claim that is effected without its
written consent.

 

  5.2. Expenses of Counsel. After notice from CBSI to Indemnitee of its election
to assume the defense of the action, CBSI will not be liable to Indemnitee under
this Agreement for any legal or other expenses subsequently incurred by
Indemnitee in connection with the defense of such action, other than reasonable
costs of investigation or as otherwise provided below. Notwithstanding the
above, Indemnitee may employ his/her own counsel in such action, but the fees
and expenses of such counsel incurred after notice from CBSI of its assumption
of the defense will be at the expense of Indemnitee unless: (i) Indemnitee’s
employment of counsel is authorized by CBSI; (ii) Indemnitee reasonably
concludes that there may be a conflict of interest between CBSI and Indemnitee
in the conduct of the defense of such action; or (iii) CBSI has not employed
counsel to assume the defense of such action, in each of which cases the fees
and expenses of Indemnitee’s separate counsel will be at the expense of CBSI so
long as such counsel is reasonably satisfactory to CBSI and meets the
requirements of CBSI’s D&O Insurance. CBSI is not entitled to assume the defense
of any action, suit, or proceeding brought by or on behalf of CBSI or as to
which Indemnitee has made the conclusion provided for in (ii) above, but
Indemnitee’s selection of counsel for such defense must be reasonably
satisfactory to CBSI and meet the requirements of CBSI’s D&O Insurance.

 

  5.3. Settlement. CBSI may settle any action, but it may not settle any action
or claim in any manner that would impose any penalty or limitation on Indemnitee
without Indemnitee’s written consent. Neither CBSI nor Indemnitee will
unreasonably withhold its consent to any proposed settlement.

 

3



--------------------------------------------------------------------------------

6. Advancement and Repayment of Expenses.

 

  6.1. Advances by CBSI. If Indemnitee employs his/her own counsel, the cost of
which is to be indemnified by CBSI under Section 5, then, in accordance with
Applicable Law and the Articles, CBSI will advance to Indemnitee any and all
reasonable expenses (including, without limitation, legal fees and expenses)
incurred in investigating or defending any such action, suit or proceeding.
Provided that the requirements of Applicable Law and the Articles with respect
to advancing expenses are met, CBSI shall advance such expenses before any final
disposition of any threatened or pending action, suit or proceeding, whether
civil, criminal, administrative or investigative and within ten days after
receiving copies of invoices presented to Indemnitee for such expenses.

 

  6.2. Reimbursement by Indemnitee. Indemnitee will reimburse CBSI for all
reasonable expenses paid by CBSI under Section 6.1 if, and only to the extent
that, it is ultimately determined by a final judicial decision (from which there
is no right of appeal) that Indemnitee is not entitled to be indemnified by CBSI
for such expenses.

 

  6.3. Exclusions. CBSI is not required to advance expenses to Indemnitee if
Indemnitee (i) commences any action, suit or proceeding as a plaintiff, unless
such advance is specifically approved by a majority of CBSI’s board of directors
(which approval shall not be unreasonably withheld), or (ii) is a party to an
action, suit or proceeding brought by CBSI and approved by a majority of CBSI’s
board, which action alleges in good faith willful misappropriation of corporate
assets by Indemnitee, disclosure of confidential information in violation of
Indemnitee’s fiduciary or contractual obligations to CBSI, or any other willful
and deliberate breach in faith of Indemnitee’s duty to CBSI, its affiliates, or
its shareholders.

 

7. Enforcement.

 

  7.1. Reliance. CBSI confirms that it has entered into this Agreement to induce
Indemnitee to remain as a director of CBSI and the Bank, and acknowledges that
Indemnitee is relying upon this Agreement in serving in such capacity.

 

  7.2. Expenses of Enforcement. If Indemnitee successfully brings any action to
enforce rights or to collect moneys due under this Agreement, CBSI will
reimburse Indemnitee for all Indemnitee’s reasonable fees and expenses in
bringing and pursuing such action.

 

8. D & O Insurance. CBSI will at all times use its best efforts to maintain
appropriate D&O Insurance for the benefit of Indemnitee.

 

4



--------------------------------------------------------------------------------

9. Partial Indemnification. If Indemnitee is entitled under any provisions of
this Agreement to indemnification by CBSI for a portion, but not all, of the
expenses, witness fees, judgments, fines, ERISA excise taxes, and amounts paid
in settlement actually incurred by Indemnitee in the investigation, defense,
appeal or settlement of any proceeding, CBSI shall indemnify Indemnitee only for
the portion of such amounts to which Indemnitee is entitled.

 

10. Subrogation. If CBSI pays Indemnitee under this Agreement, CBSI will be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who agrees, at CBSI’s expense, to execute such documents and take
such actions as CBSI may reasonably request in order to secure such rights and
to enable CBSI effectively to bring suit to enforce such rights.

 

11. Arbitration. Any dispute between CBSI and Indemnitee, arising out of this
Agreement, that would not be resolved by the court or agency having jurisdiction
over the action, suit or proceeding for which Indemnitee has given notice to
CBSI under this Agreement, shall be submitted to final and binding arbitration
in Pierce County, Washington, administered by JAMS under its then-current
procedural rules. The prevailing party in any such arbitration shall be entitled
to recover its reasonable attorneys fees, costs and expenses.

 

12. Miscellaneous.

 

  12.1. Non-Exclusivity of Rights. The rights conferred on Indemnitee by this
Agreement are not exclusive of any other rights which Indemnitee may have or
hereafter acquire under any statute, provision of the Articles, agreement, vote
of shareholders or directors, or otherwise, both as to action in his/her
official capacity and as to action in another capacity while holding office.

 

  12.2. Survival of Rights. The rights conferred on Indemnitee by this Agreement
continue after Indemnitee ceases to be a Director or Officer-Director of CBSI or
the Bank and will inure to the benefit of Indemnitee’s heirs, executors, and
administrators.

 

  12.3. Separability. Each provision of this Agreement is a separate and
distinct agreement independent of others. If any provision is held to be invalid
or unenforceable for any reason, such invalidity or unenforceability will not
affect the validity or enforceability of the other provisions or the obligation
of CBSI to indemnify the Indemnitee to the full extent provided by the Articles
or Applicable Law.

 

  12.4. Governing Law and Venue. This Agreement will be governed by and
construed in accordance with Washington law, except to the extent that federal
law may govern certain matters. The parties must bring any legal proceeding
arising out of this Agreement in Pierce County, Washington.

 

5



--------------------------------------------------------------------------------

  12.5. Binding Effect. This Agreement is binding upon Indemnitee and upon CBSI
and its successors and assigns, and inures to the benefit of Indemnitee, his/her
heirs, personal representatives, and assigns and to the benefit of CBSI and its
successors and assigns.

 

  12.6. Amendment and Termination. No amendment, modification, termination, or
cancellation of this Agreement is effective unless in writing signed by all
parties. No amendment, modification, termination or cancellation of the Articles
shall prejudice or limit the rights of Indemnitee arising under this Agreement
for any actions, suits or proceedings arising prior to the time of such
amendment, modification, termination or cancellation.

 

  12.7. Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which taken
together will constitute one and the same document. Delivery of an executed
signature page to this Agreement shall be as effective as delivery of a manually
signed counterpart.

Signatures on Next Page

 

6



--------------------------------------------------------------------------------

Signed as of             , 2003:

 

COLUMBIA BANKING SYSTEM, INC.

 

By: Its: INDEMNITEE

 

[Director]

Accepted and approved this      day of             , 2003:

 

COLUMBIA STATE BANK

 

By: Its:

 

7